Citation Nr: 0639405	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low grade fibrosarcoma 
of the right calf, status post excision, claimed as spindle 
cell sarcoma of the right calf. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Hartford, 
Connecticut, which denied service connection for low grade 
fibrosarcoma of the right calf, status post excision, claimed 
as  spindle cell sarcoma of the right calf.

A hearing was held before the undersigned in December 2005 at 
the Boston, Massachusetts RO.  That office now has 
jurisdiction of the veteran's claims folder.  A transcript of 
the hearing is associated with the claims folder. 

In a March 2006 decision, the Board remanded the issue for 
further development.  



FINDING OF FACT

There is no competent evidence that current low grade 
fibrosarcoma of the right calf, status post excision, claimed 
as spindle cell sarcoma of the right calf began in service or 
is otherwise the result of a disease or injury in service.



CONCLUSION OF LAW

Low grade fibrosarcoma of the right calf, status post 
excision, claimed as spindle cell sarcoma of the right calf 
was not incurred not or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in January 2004, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  

The veteran demonstrated actual knowledge of the evidence 
needed to substantiate his claim, by requesting a copy of his 
service medical records so that he could obtain a competent 
medical opinion linking a current disability to an injury in 
service.  

The January 2004 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the January 2004 VCAA 
letter contained a notation that the veteran was to let VA 
know if he had any other information or evidence that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In September 2005, the 
veteran submitted a statement thereby demonstrating his 
actual knowledge of the need to submit relevant evidence in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied in a January 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a July 2006 supplemental statement of the case.  Since 
the claim is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the January 2004 letter, 
because it was provided after the initial evaluation of 
September 2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records.  VA provided him 
with a copy of his service medical records so that he could 
obtain competent evidence in support of his claim.

Additionally, the veteran underwent VA examinations in May 
2002 and July 2003 addressing the disorder at issue on 
appeal.  These examinations did not contain opinions 
regarding the relationship between the claimed disease and 
service.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In this case, the veteran has 
not reported a continuity of symptomatology.  He has reported 
that he first noted symptoms many years after service.  As 
discussed in more detail below, there is no other competent 
evidence that the claimed disability may be related to 
service.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

If a chronic disease, such as malignant tumors, is identified 
in service, and at any time, no matter how remote, after 
service; service connection will be established.  38 C.F.R. 
§ 3.303(b) (2006).

If a chronic disease, such as malignant tumors, becomes 
manifest to a degree of 10 percent within one year of 
service; service connection is presumed.  38 U.S.C.A. § 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309 
(2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he developed a spindle cell sarcoma 
of the right calf as a result of a right leg injury sustained 
after he fell while on active duty at Fort Carson, Colorado.

The veteran's service medical records contain no specific 
reports of injuries or diseases related to his right leg.  A 
February 1973 treatment note shows that the veteran injured 
his left side and hip after falling on ice.  The veteran's 
November 1973 separation examination notes that the veteran 
had painful joints due to an accident while working on a 
project.

In May 2002, the veteran underwent a VA general medical 
examination.  The examiner noted that the veteran had good 
health throughout most of his military service except for a 
fall in 1972 where he hurt his back.  The veteran stated that 
he recovered from this injury and had no significant low back 
discomfort.

The veteran stated that he noticed a progressive enlargement 
of his right gastrocnemius area about 10 years ago.  A CT 
scan demonstrated a soft tissue mass of un-interpreted 
etiology separating the gastrocnemius and soleus muscles.  
The veteran was scheduled for a biopsy of the mass in June 
2002.  

The diagnosis was depression, mild scoliosis of the thoracic 
spine and a soft tissue mass of the right gastrocnemius area 
of undetermined etiology.

A physical therapy evaluation in June 2003 at the Bedford, 
Massachusetts VAMC noted that the veteran was receiving 
treatment for right calf and hamstring pain secondary to his 
fibrosarcoma removal in September 2002.  The veteran 
complained of pain behind his knee.  In July 2003, the again 
presented to the Bedford, Massachusetts VAMC with complaints 
of shooting pains in his ankle and tingling feelings in his 
right calf.  

In July 2003 the veteran underwent a VA examination.  The 
veteran reported falling in 1972 and suffering injuries to 
his entire body including his legs and back.  He stated that 
he was seen at the medical dispensary and no specific 
treatment was given.  He added that at the time he had pain 
in his right leg which was associated with the other pains he 
suffered from the trauma.  He did not seek any further 
medical attention for his leg while on active duty.  He 
reported no post-service symptomatology until 1990, when he 
noted a mass in the right calf.  He was treated for this at a 
VA facility, and it was ultimately diagnosed as fibrosarcoma

The veteran stated that he recently had been diagnosed with a 
tumor of his gastrocnemius muscle and was referred to 
surgery.  He underwent surgery for removal of a low-grade 
fibrosarcoma which was located between the soleus muscles.  
The pathology revealed a low-grade fibrosarcoma.  He has 
followed up by the oncology service at the Jamaica Plain VA 
Medical Center (VAMC) since then.  An MRI study there 
revealed no findings of an overt cancer but some local 
findings that which necessitated a six-month follow up study 
to rule out any possible metastases or recurrences.

The veteran presented with complaints of some pain and 
discomfort in his right calf since the surgery.  He reported 
walking with a limp and also using a cane.  While there was 
well healed 7-inch scar over his calf, there was no local 
tenderness or masses felt.  

The diagnosis was no apparent injuries to his right leg 
except for a traumatic episode in 1972.  A low-grade 
fibrosarcoma was totally excised and there was no evidence of 
any metastases.  Follow-up examinations at the oncology 
department reveal no signs of local recurrence and no masses.  
He was not to be treated with radiotherapy in view of the 
wide excision of the tumor mass and no signs of local 
recurrence.

At his hearing the veteran provided no additional detail 
regarding his claim, but requested that he be granted 60 days 
to obtain additional evidence.  The request was granted, but 
additional evidence has not been received.

Analysis

With regard to the three elements of service connection, the 
veteran claims to have suffered a leg injury as a result of a 
fall he endured while on active duty in 1972. 

The service medical records also show complaints of 
unspecified joint pain after an accident.  These records and 
the veteran's statements, satisfy the requirement of an in-
service disease or injury.  

A remaining question is whether there is a present 
disability.  The veteran has reported no current 
symptomatology, and he has received no treatment, other than 
monitoring, since the early 1990's.  

VA examinations in May 2002 and July 2003 revealed allow-
grade fibrosarcoma of the right calf that was totally 
excised.  However, currently, there was no evidence of any 
metastases while follow-up examinations at the oncology 
department of VAMC revealed no signs of local recurrence and 
no masses.

The only abnormality noted on the most recent examination in 
July 2003, was a seven inch well healed scar.  

Scars are not considered current disabilities unless manifest 
to a compensable degree.  Chelte v. Brown, 10 Vet App 268 
(1997).   There is no evidence that the veteran's residual 
scar is manifested by symptoms or of a size that would be 
compensable.  38 C.F.R. § 4.4.118, Diagnostic Codes 7800-7805 
(2006)

Assuming arguendo that a current disability exists, there is 
no competent evidence of a causal relationship between the 
present disability and an injury or disease during service.  
There is no indication in the veteran's claims file that his 
sarcoma might be related to active duty.

The Board notes the veteran's contentions that current 
sarcoma was the result of trauma in service.  However, as a 
lay person, he is not competent to render an opinion 
regarding diagnosis or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

Absent competent evidence of a link between the veteran's 
service and his claimed disability, the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for low grade fibrosarcoma 
of the right calf, status post excision, claimed as  spindle 
cell sarcoma of the right calf is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


